

Exhibit 10.4


KADANT INC.
NOTICE OF AMENDMENT TO
STOCK OPTION AGREEMENTS


1.    This amendment is effective as of September 15, 2014, with respect to the
Stock Option Agreements granted to the Recipient named below on the dates
specified (the “Agreements”) and has been authorized and approved by the
Compensation Committee of the Board of Directors of Kadant Inc. (the “Company”).


Recipient:                 Thomas M. O’Brien


Stock Option Agreement dated:    March 6, 2013


Stock Option Agreement dated:    March 7, 2012


Stock Option Agreement dated:    March 9, 2011
    
Stock Option Agreement dated:    March 3, 2010


2.    The following paragraph is added to the end of Section 2 of the
Agreements:


“Reference is hereby made to the Executive Transition Agreement dated as of
September 15, 2014 by and between you and the Company (the “Executive Transition
Agreement”). The term “Separation Date” as used in this paragraph shall have the
meaning ascribed thereto in the Executive Transition Agreement. Notwithstanding
anything to the contrary in this Option Agreement, all Option Shares that have
not previously vested prior to the Separation Date shall vest in full on the
Separation Date, provided that you have remained an employee of the Company
until June 30, 2015 or your termination of employment otherwise satisfies
Section 4.1(e) of the Executive Transition Agreement (subject in either case to
the release conditions contained in the Executive Transition Agreement).”


3.    By your signature below, you acknowledge receipt of this Notice of
Amendment to the Agreements and agree that this Amendment is attached and made a
part of the Agreements, effective as of the 15th day of September, 2014.
    
RECIPIENT


/s/Thomas M. O’Brien
                Thomas M. O’Brien

